JUSTICE JIGANTI, dissenting: The question is what must a mechanics’ lien claimant do to foreclose its lien claim when it is already a defendant in a foreclosure action. The contractor, appellant here, was named a defendant in an action brought by its subcontractor. The contractor filed its answer to the subcontractor's claim and contends that this answer is sufficient to preserve its own foreclosure action against the owner. The owner, appellee here, contends that the contractor must either file a counterclaim or set up its claim by way of its answer. Since the contractor did not file a counterclaim and since its answer did not set up its claim because it did not request that its lien be foreclosed, the owner contends that the contractor’s foreclosure action has been lost. To resolve the question of what is necessary to preserve the contractor’s mechanics’ lien foreclosure action against the owner, we must interpret section 9 of the Mechanics’ Lien Act (111. Rev. Stat. 1979, ch. 82, par. 9). The pertinent parts of section 9 read as follow: “Any two or more persons having liens on the same property may join in bringing [a mechanics’ lien foreclosure] suit, setting forth their respective rights in their complaint; all lien claimants not made parties thereto may upon filing a petition to intervene become defendants and enforce their liens by counterclaim against all the parties to the suit; ***. The plaintiff and all defendants to such complaint may contest each other’s right without any formal issue of record made up between them other than that shown upon the original complaint, as well with respect to the amount due as to the right to the benefit of the lien claimed: ***. Such suit shall be commenced or counterclaim filed within two years after the completion of the contract ***.” (Emphasis added.) This statute, which was amended in 1976, must be interpreted in light of prior case law. Where the word “counterclaim” is underlined above prior statutes stretching back over the last century used the word “answer.” The change from the word “answer” to the word “counterclaim” would appear to be dispositive of this appeal because the statute would seem to clearly indicate that a counterclaim and not an answer was intended and is absolutely necessary. This argument was persuasive with the majority. It would persuade me except for the fact that the change in the law was not intended to change the substance of the prior statute or its interpretation under prior case law. This is clear because the amending Act, Public Act 79-1358, is entitled “An Act amending various Acts and repealing parts of Acts to conform statutory references and languages to the Judicial Article of the Illinois Constitution of 1970.” 1976 Ill. Laws 713. The 57 page act amends not only the Mechanics’ Lien Act but 17 other acts as well. I believe it is fair to say that all of the changes made by this amendment were merely procedural. The word “order” replaced the word “decree” and the term “circuit court” replaced the words “any court of competent jurisdiction.” Consequently in my estimation, there was no substantive change in mechanics’ lien foreclosure law and the law must be interpreted as it has always been. What the law has been in the past forms the basis of the central issue in this appeal. Citing to the statute, the contractor contends that he may, as a defendant, contest his claim for foreclosure without any formal issue of record being made up other than that shown by the complaint. The contractor states that he answered the complaint filed by Well Done Heating & Sheet Metal Co. and that this pleading should be sufficient. Well Done’s complaint alleged that it had entered into a subcontract with the contractor. The complaint also alleged that the contractor had filed a mechanics’ lien claim against the owner and specifically listed the filing date of this claim and its exact recording number. The complaint prayed that Well Done’s lien be foreclosed and that judgment be entered against both the owner and the contractor. In its answer, the contractor admitted these allegations. It admitted that it had a mechanics’ lien claim on file; it admitted that Well Done was entitled to foreclose its lien; it admitted that the owner should pay the amount requested by Well Done; and it also stated that the contractor itself should be declared free from any indebtedness or obligation to Well Done. The answer did not specifically pray, as the owner says it must, that judgment be entered in favor of the contractor and against the owner. Both parties substantially rely upon the century-old case of Thielman v. Carr (1874), 75 Ill. 385. The contractor emphasizes the language in Thielman which states: “When one lien holder has filed his petition to subject the property to the payment of his claim, it is a proceeding to subject the property as a fund, not only for the satisfaction of his own lien, but for all other liens enumerated in the statute. It from that time forward becomes a fund for distribution among the lien holders. And the answer of all the defendants, whether brought in by service, or who intervene, are to be regarded as claimants, who are required to prove their claims against the fund.” (Emphasis added.) 75 Ill. 385, 390-91. The contractor contends that the answer it filed was sufficient under this language. The owner contends, and clearly stated this position in oral argument, that an answer must not merely answer the allegations but also set up a claim. The owner emphasizes the language in Thielman which states: “As we have understood the practice under this statute, it has never required a co-claimant to file a formal cross-bill, but only by answer, set up his claim, and so of any other lien holder.” .(Emphasis added.) 75 Ill. 385, 390. The positions of both the owner and contractor are reasonable. It certainly would be a better procedure if a contractor who is a party defendant in a lien foreclosure action filed an answer specifically asserting its own claim against the owner. However, I do not believe it was the intention of the statute, nor does the statutory interpretation of Thielman mandate that this procedure be followed. Exactly what is necessary to be stated in the answer was not the issue in Thielman, nor was it the issue in two other cases that also interpret this statute. See Gilbert v. Croshaw (1913), 178 Ill. App. 10, and Rochelle Building Co. v. Oak Park Trust & Savings Bank (1970), 121 Ill. App. 2d 274, 257 N.E.2d 542. The statute clearly envisions a more informal procedure. It says that “all defendants” may contest each other’s right “without any formal issue of record made up between them.” Thielman interpreted this language to mean that the filing of an answer was all that was necessary to preserve a mechanics’ lien foreclosure suit. Thus, an informal procedure of perfecting a mechanics’ lien claim by merely filing an answer was acceptable more than a half century before the more liberal civil practice acts were initiated throughout the country. Furthermore, the rationale set out in Thielman and quoted above is that the initial lawsuit sets up a fund in which all mechanics’ lien claimants who filed a timely complaint can participate. As the court said in Rochelle Building Co. v. Oak Park Trust & Savings Bank (1970), 121 Ill. App. 2d 274, 257 N.E.2d 542, “In a mechanic’s lien foreclosure suit all lien claimants must join as plaintiffs or be joined as defendants so that the trial court can adjust all equities and render a decree properly distributing the proceeds of the sale.” (121 Ill. App. 2d 274, 277, 257 N.E.2d 542, 543.) An informal procedure accords with this rationale because the issues between the parties in a mechanics’ lien foreclosure action are readily ascertainable. A more informal procedure would also suffice in the instant action. Here the owner was on notice of the contractor’s mechanics’ lien claim because the contractor had recorded a mechanics’ lien claim, as it must in most circumstances, in apt time because Well Done had pleaded a claim in its complaint and because the answer of the contractor stated that it filed that lien. Thus in my view, the amendment to the Act was an amendment in form and not in substance. The law is presently what it always has been. The answer of a defendant preserves its own mechanics’ lien foreclosure action because the pleadings between the parties are to be informal. The answer of the defendant here has satisfied the requirements of the Act.